Citation Nr: 1141789	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  03-36 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Harryman, Counsel

INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In June 2007, the Board issued a decision which denied the Veteran's claims for service connection for bilateral knee disorders.  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a November 2009 memorandum decision, the Court vacated this portion of the Board's June 2007 decision and remanded these issues for further development.  

The appeal is again remanded to the RO via the Appeals Management Center in Washington, DC.   


REMAND

The Veteran is seeking service connection for bilateral knee disorders.  He attributes these conditions to his inservice duties, which included making parachute jumps.  

The Veteran's service personnel records show that he served with the 82nd Airborne Division during service and that he was awarded the parachuting badge.  Further, in addition to his own statements and hearing testimony, he has submitted a statement from a fellow serviceman attesting to injuries the Veteran sustained in parachute jumps during service.  Pursuant to the Court's remand in November 2009, the Board remanded the case in May 2010 to schedule the Veteran for a VA compensation examination.  The Board's remand instructions stated that, 

Following a review of the service and post service treatment records, including consideration of [the Veteran's] inservice parachuting duties; the Veteran's statements; other lay statements; and private and VA clinical findings and evaluations reports, the examiner must identify all current right and left knee disorders found, and indicate whether any knee disorder found is related to the Veteran's military service, to include, but not limited to, as a result of inservice parachuting duties or his inservice right knee injury in January 1973, or contributed to any current knee disorder.  The examiner must reconcile all conflicting diagnoses.  A complete rationale must be provided for all opinions expressed. 

A VA compensation examination was conducted in June 2010.  The examiner diagnosed mild degenerative arthritis of both knees.  The examiner's opinion stated that, 

it is less likely as not (less than 50:50 probability) that the veteran's current knee condition is related to his period of active duty service or to the above stated causes.  

There was a note from a physician in Atlanta of a motor vehicle accident having occurred [in December 1972] in which the veteran had hematomas of his knee, groin, and penis, with contusion to the knee.  Other than that, I did not find any entries related to knee injuries or to duties of parachuting.  

However, as noted above, the Veteran's service personnel records do reflect his "duties of parachuting" with the 82nd Airborne Division and his award of a parachuting badge.  Further, a statement by a fellow serviceman and longtime friend attests to his having witnessed the Veteran's receiving medical treatment for injuries to his back and ankles sustained while parachuting in service.  Because the VA examiner failed to consider that evidence, despite the Board's explicit instructions, the medical opinion is inadequate for VA purposes.  The examiner should also be aware that VA's regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service, regardless of whether the current disorder was shown during service.  See 38 C.F.R. § 3.303(d) (2011).  VA has a duty to ensure that examinations and opinions obtained are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further, "where remand orders of the Board or this Court are not complied with, the Board itself errs in failing to insure compliance."  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, inasmuch as a significant portion of the Board's May 2010 remand was not completed by the RO, the appellant's appeal is not yet ready for final appellate consideration.  

Accordingly, the case is again remanded for the following actions: 

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for right and left knee disorders since April 2003.  The RO must then obtain copies of the related medical records that are not already in the claims folder.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate VA examination to determine the nature, extent, and etiology of any current right or left knee disorders found.  All indicated tests and studies must be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination.  Following a review of the service and post-service treatment records, including consideration of his inservice parachuting duties; the Veteran's statements; other lay statements; and private and VA clinical findings and evaluations reports, the examiner must identify all current right and left knee disorders found, and indicate whether any knee disorder found is related to the Veteran's military service, to include, but not limited to, as a result of inservice parachuting duties or his inservice right knee injury in January 1973.  The examiner must reconcile all conflicting diagnoses.  A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice.  In August 2011, the Veteran requested more time to submit additional evidence.  In light of the Board's remand, the Veteran may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


